DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “bloc” in line 13 should be block.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2017/0197473 A1) in view of Matsumoto (US 2009/0320981 a1) and Nemoto (JP2010126046 A). 
Regarding claim 12 and 15, Kurosawa teaches a pneumatic vehicle tire defining a circumferential direction (figure 1), the pneumatic vehicle tire comprising: a tread having a plurality of block rows (5, 6, 7) which run in encircling fashion in a circumferential direction, said plurality of block rows separated by circumferential grooves (3,4) and said plurality of block rows comprising shoulder block rows (7), middle block rows (5) adjacent the shoulder block rows and a central block row (6) adjacent the middle block rows;  and a plurality of 
Kurosawa is silent to the profile depth and two connection steps of the different heights of the grooves. Analogous blind groove art, Matsumoto, teaches a transverse grooves (4,7) and  blind grooves (7) each having a groove profile depth which is smaller than said circumferential groove profile depth (T) (figure 3); said transverse grooves and said blind grooves each having a groove profile depth  (h2) which is smaller than said circumferential groove profile depth (T) due to a corresponding connection of corresponding ones of said profile blocks, which are mutually adjacent in the circumferential direction, and of said profile ribs, structured in the manner of profile blocks, which are mutually adjacent in the circumferential direction, and of said profile ribs structured in the manner of the profile blocks, which are mutually adjacent in the circumferential direction, wherein said connection has at least two connection steps of different height (figure 3); and said at least two connection steps including a lowest connection step formed in each case at region in which the corresponding one of said transverse grooves and said blind grooves open into said circumferential grooves and further including a highest connection step formed in said transverse grooves in a middle region thereof in said blind grooves in an inner end region thereof. 
Matsumoto further discloses the highest connection step has a step surface which at least 30% larger than a step surface of said lowest connection step and highest connection step has a height which amounts to 35-65% of said circumferential groove profile depth [0033]. 
Although Kurosawa and Matsumoto are silent to the extent lengths, analogous lug groove tire art, Nemoto, depicts lateral grooves with two connection steps with different heights with extent lengths in the circumferential direction (figures 3 and 4). Nemoto further states the lengths of the raised portion is in a range of 50-70% in order to balance rigidity and drainage property [0015], which overlaps with Applicant’s claimed range of 60-80% of the extent length. Figure 3 depicts the highest connection step is formed over 60-80% of the extent length of the transverse groove and lowest connection step has a step surface having a first extent in the circumferential direction and a second extend in a direction of extent of the corresponding transverse groove or blind groove; and said first extent is greater than said second extent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included highest connection step is formed over 60-80% extent lengths of the transverse groove and first extent is greater than said second extent, as taught by Nemoto, into the tire taught by Kurosawa in order to balance driving in both dry and wet conditions [0016]. 
Regarding claim 13
Regarding claim 23, Kurosawa discloses the invention can be used in any tires [0025] while Matsumoto discloses the tire can be used in all terrain tires or an off-road tires [0036].

Claims 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2017/0197473 A1) in view of Matsumoto (US 2009/0320981 a1) and Nemoto (JP2010126046 A) and further in view Shibai (US 2019/0061431 A1).
Regarding claim 14, Kurosawa is silent to the height of the lowest connection step in step. Analogous art blind groove art, Shibai discloses Dz (lowest connection step) is greater than the depth Dr and less than a depth Dsh of the shoulder main groove that the lug groove opens to. By setting the depth Dz of the lug groove at the communicating portion in the range described above, a decrease in wet performance when the pneumatic tire is worn can be effectively suppressed [0055]. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill to optimize the lowest connection step in order balance wet performance and tear.
Regarding claim 16, Kurosawa is silent to the highest connection step is at least 30% larger than a step surface of the lowest connection step. Analogous blind groove art, Shibai, discloses a relationship of 0.40 x Dr<Dy<0.85 x Dr and satisfies the claim limitation the highest step is at least 30% larger than a step surface of said lowest connection step [0054]. If Dr is 40% 
Regarding claims 18, Shibai discloses the h2 of the highest connection is between 10-50% of the main groove [0058]. Regarding claim 19, Shibai discloses the highest connection step has a height which amounts to 30-40% of the circumferential groove profile depth [0058] and rises in the direction of a blind groove end and is up to 1.0 mm greater at said blind groove end [0047]. It would have bene obvious to one having ordinary skill in the art to have modified the tire taught by Kurosawa with the highest connection step has a height which amounts to 30-40% of the circumferential groove profile depth in order to balance rigidity and uneven wear resistance. 
Regarding claim 20, Shibai’s figure 5 depicts the heights of the steps extending at an angle between 10-30°. Furthermore, the lug grooves are in a range of 25-75° [0026], which falls into applicant’s range. Since the lug grooves are in the Applicant’s range, the steps in itself would also fall into the same range.  MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate steps extending at an angle between 10-30°, as taught by Shibai, in the tire taught by Kurosawa, in order to balance steering stability and braking performance [0006]. 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Kurosawa (US 2017/0197473 A1) in view of Matsumoto (US 2009/0320981 a1) and Nemoto (JP2010126046 A) and further in view of Jung (KR445685).
Although Kurosawa is silent to the web running on the step surface, analogous art, Jung, discloses the use of stone ejectors with varying height. The stone ejects can read on the Applicant’s web. Jung discloses the stone ejectors are 10-50% of the depth range (4th paragraph under means to solve the problem) and the width of the stone ejector is 60% of the width (claim 10). Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated webs with bases amounting to 0.5-1.0 mm as taught by Jung, into the tire taught by Kurosawa in order to prevent the damage of the belt and increase the lifespan of the tire (abstract). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-16 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                                                                                                                                                                                                                                /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749